Name: Commission Regulation (EC) NoÃ 1546/2007 of 20 December 2007 amending Regulation (EC) NoÃ 1898/2005 laying down detailed rules for implementing Council Regulation (EC) NoÃ 1255/1999 as regards measures for the disposal of cream, butter and concentrated butter on the Community market
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing;  consumption;  health;  foodstuff;  economic policy
 Date Published: nan

 21.12.2007 EN Official Journal of the European Union L 337/68 COMMISSION REGULATION (EC) No 1546/2007 of 20 December 2007 amending Regulation (EC) No 1898/2005 laying down detailed rules for implementing Council Regulation (EC) No 1255/1999 as regards measures for the disposal of cream, butter and concentrated butter on the Community market THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Articles 10 and 15 thereof, Whereas: (1) Council Regulation (EC) No 1152/2007 amended the provisions of Regulation (EC) No 1255/1999 concerning private storage for butter and cream, notably by abolishing the reference to national quality standards as an eligibility criterion for private storage aid for butter. (2) In view of those new arrangements it is appropriate to align the eligibility criteria for the aid schemes for the disposal of cream, butter and concentrated butter laid down in Commission Regulation (EC) No 1898/2005 (2). In particular references to the national quality standard should be deleted and where necessary replaced by the eligibility criteria of Regulation (EC) No 1255/1999. Relevant provisions on checks should be adapted accordingly. (3) Regulation (EC) No 1898/2005 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1898/2005 is amended as follows: 1. in Article 5(1), point (a) is replaced by the following: (a) butter produced directly and exclusively from pasteurised cream which meets the requirements laid down in Article 6(3) of Regulation (EC) No 1255/1999; 2. in Article 45, paragraph 2 is replaced by the following: 2. Where tracers are added to butter or cream, or butter or cream are incorporated into final products or, where applicable, into intermediate products, in a Member State other than the country of manufacture, such butter or cream shall be accompanied by a certificate issued by the competent authority of the Member State of manufacture stating: (a) for butter, that it has been produced on its territory in an approved undertaking which is subject to checks verifying that the butter is produced directly and exclusively from cream or milk within the meaning of Article 6(6) of Regulation (EC) No 1255/1999; (b) for cream, that it has been produced on its territory in an approved undertaking which is subject to checks that the cream has been obtained directly and exclusively from cow's milk produced in the Community within the meaning of Article 6(6) of Regulation (EC) No 1255/1999. 3. Where the Member State of production has performed the checks on the nature and composition of the butter referred to in Article 5(1) of this Regulation, the certificate referred to in paragraph 2 of this Article shall also contain the results of those checks and confirm that the product concerned is butter within the meaning of the first subparagraph of Article 6(3) of Regulation (EC) No 1255/1999. In that case, the packaging must be sealed by means of a numbered label issued by the competent agency of the Member State of production. The number must be entered on the certificate.; 3. in Article 72(b), point (i) is replaced by the following: (i) the conditions laid down in Article 6(3) of Regulation (EC) No 1255/1999; 4. in Article 74, paragraph 2 is replaced by the following: 2. In the case of butter referred to in the second indent of the first subparagraph of Article 6(3) of Regulation (EC) No 1255/1999, the amount of the aid set in paragraph 1 of this Article shall be multiplied by 0,9756.; 5. in Article 81, paragraph 1 is replaced by the following: 1. The butter shall be delivered to the beneficiary in packages bearing in clear and indelible lettering the identification marking in accordance with Article 72(b) and one or more of the entries listed in Annex XVI(1).; 6. Article 82 is replaced by the following: Article 82 1. The Member States shall adopt all the necessary inspection measures to ensure that this Chapter is complied with. In particular checks on the commercial documents and stock records of the supplier shall be made in accordance with Council Regulation (EEC) No 4045/89 (3). Furthermore, the eligibility of the butter shall be checked by analysing randomly taken physical samples to ensure compliance with Article 72(b)(i) of this Regulation and to verify the absence of non-milk fat. Checks shall be the subject of an inspection report specifying the date of the check, its duration and the operations carried out. 2. Where the butter is produced in a Member State other than the Member State where it is purchased by a beneficiary, payment of the aid shall be subject to presentation of a certificate supplied by the competent agency of the Member State of production. The certificate shall confirm that the butter concerned has been produced in an approved undertaking which is subject to checks verifying that the butter is produced from cream or milk within the meaning of Article 6(6) of Regulation (EC) No 1255/1999. Where the Member State of production has performed the checks on the nature and composition of the butter referred to in Article 72(b) of this Regulation, the certificate referred to in the first subparagraph of this paragraph shall also contain the results of those checks and confirm that the product concerned is butter within the meaning of the first subparagraph of Article 6(3) of Regulation (EC) No 1255/1999. In that case, the packaging shall be sealed by means of a numbered label issued by the competent agency of the Member State of production. The number must be entered on the certificate. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. Article 1(3) to (6) shall apply to all deliveries of butter made on the basis of the voucher, as referred to in Article 75(1) of Regulation (EC) No 1898/2005, valid for the month of January 2008 and following. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1152/2007 (OJ L 258, 4.10.2007, p. 3). Regulation (EC) No 1255/1999 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 July 2008. (2) OJ L 308, 25.11.2005, p. 1. Regulation as last amended by Regulation (EC) No 96/2007 (OJ L 25, 1.2.2007, p. 6). (3) OJ L 388, 30.12.1989, p. 18.